Citation Nr: 0030122	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services under Chapter 31, Title 38, United States Code.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1991 to April 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA), Ft. Lauderdale, Florida, 
Vocational Rehabilitation and Counseling Office that denied 
the appellant's request for benefits under Chapter 31, Title 
38 or the United States Code. 


REMAND

In September 2000, the Board notified the appellant of its 
intent to consider the adequacy of his substantive appeal, 
and afforded him a period of 60-days to request a hearing.  
In October 2000, the appellant requested a hearing before the 
Board at the Regional Office.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule a Travel Board 
hearing.

2.  The veteran is reminded to read the 
instructions regarding his request for 
his hearing and his duty to inform VA of 
an inability to attend the hearing in a 
timely manner.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



